Citation Nr: 1627797	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  14-15 619	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for weight gain as secondary to service-connected right below the knee amputation.

2.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to February 17, 2011, and in excess of 50 percent thereafter.

3.  Entitlement to an evaluation in excess of 40 percent for right below the knee amputation.

4.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

5.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus.

6.  Entitlement to special monthly compensation based on the need for aid and attendance or by reason of being housebound.

REPRESENTATION

Appellant represented by:	Carol J. Ponton, Attorney


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to September 1969.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2010 and October 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Informal conferences were held before a Decision Review Officer at the RO in February 2012, October 2012, and February 2013.  The conference reports are of record.  The Veteran was scheduled for a videoconference hearing before the Board in June 2016; however, he cancelled his request in a May 2016 written statement submitted by his representative.  Based on the foregoing, and because the Veteran requested withdrawal of the appeal in that same submission, his hearing request is deemed withdrawn. 38 C.F.R. § 20.704 (2015).

The Veteran expressed disagreement with the denial of other service connection claims in the October 2011 rating decision on appeal, as well as August 2009 and April 2013 rating decisions; however, the RO granted those claims in a May 2013 rating decision.  See July 2010, December 2011, and April 2013 notices of disagreement.  The Veteran did not express disagreement with that decision.  Thus, those matters are no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).

In the October 2011 and May 2013 rating decisions, the RO increased the evaluation for PTSD.  Because these evaluations do not represent the highest possible benefit, the issue is in appellate status and has been recharacterized as stated above.  AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA claims file contains documents that are either duplicative of the evidence in the VBMS claims file or not relevant to the matter addressed in this decision.


FINDING OF FACT

On May 17, 2016, prior to the promulgation of a decision in the appeal, the Veteran submitted a written statement through his authorized representative indicating that he wanted to withdraw the appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).  In this case, the Veteran submitted a May 2016 written statement through his authorized representative indicating that he wanted to withdraw the appeal.  Given that there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal, and it dismissed.


ORDER

The appeal is dismissed.



	____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


